Citation Nr: 0005802	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased rating for a panic disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1982 to 
November 1986, and from January 1989 to January 1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from February 1997 and March 1999 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

In August 1999, the appellant filed an informal claim for 
individual unemployability.  Based on the evidence in the 
record, it seems that the RO has not had an opportunity to 
act upon the claim.  The Board refers the issue to the RO to 
take appropriate action with respect to this claim, as the 
Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  Competent evidence of hypertension in service or within 
one year from separation from service has not been presented.

2.  Competent evidence of a headache disorder has not been 
presented.

3.  Competent evidence linking hypertension to service 
connected panic disorder has not been presented.

4.  Competent evidence linking a headache disorder to service 
connected panic disorder has not been presented.

5.  Panic disorder is manifested by intermittent periods of 
inability to perform occupational tasks due to panic attacks.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Panic disorder is 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9412 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The claim on appeal stems from a March 1999 rating decision 
wherein the RO denied service connection for hypertension, 
claimed as secondary to service connected panic disorder, and 
for headaches.  In video testimony before the Board in 
November 1999, the appellant clarified that his claim was 
that his panic disorder caused both hypertension and severe 
headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For secondary 
service connection claims, competent evidence linking the 
claimed condition to a service connected disability must be 
presented.

Moreover, establishing a well-grounded claim for service 
connection requires evidence relevant to the requirements for 
service connection cited above and of sufficient weight to 
make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant testified before the Board in November 1999.  
He contended that his service connected panic disorder caused 
hypertension and severe headaches.  His blood pressure always 
went up when he was having a panic attack and over the years 
it started staying up and his doctors put him on medication 
for it.  His blood pressure readings fluctuate on a daily 
basis, but get so high during a panic attack that the blood 
vessels in his eyes burst.  He has headaches on a daily basis 
and with the panic attacks the headaches get very severe.

A headache disorder or hypertension was not identified in 
service.  In an enlistment examination in November 1988 the 
appellant denied frequent or severe headaches or high blood 
pressure.  In June 1992 when a rule-out diagnosis of anxiety 
induced shortness of breath was made, his blood pressure was 
150/114.  On his separation examination in October 1992, his 
blood pressure was 120/80.  The appellant denied frequent or 
severe headaches.

The appellant received treatment for anxiety at the VA 
Medical Center in March 1993.  A VA psychiatric examination 
was conducted in July 1993.  The appellant reported shortness 
of breath, restlessness, sweating and increased heart rate 
during a panic attack.  Panic disorder without agoraphobia 
was diagnosed.  On general medical examination, the appellant 
reported occasional headaches that he related to his 
breathing problem.  His blood pressure was 130/84 sitting and 
120/76 reclining.  

In March 1994 he was seen for a complaint of headache 
accompanied by abdominal cramps.  He appeared acutely ill.  
His blood pressure was 152/88.  Viral gastroenteritis was 
diagnosed.

The appellant was admitted to the VA Medical Center in 
September 1994 for a complaint of panic attacks.  He reported 
tightness in his chest with shortness of breath.  He did not 
report headache.  During the course of his hospitalization he 
was started on antihypertensive medication.  His discharge 
diagnoses included panic disorder and possible essential 
hypertension.

In May 1996 he was seen for a complaint of headache.  He 
reported being very stressed before the headache began.  His 
blood pressure was 177/97.  His clinical examination was 
unremarkable except for mild hypertension (during attack).  
An acute anxiety attack was diagnosed.

The appellant was admitted for treatment of alcohol 
dependence in December 1997.  His blood pressure was 120/74.  
The appellant did not report headaches.  He was diagnosed 
with alcohol dependence, panic disorder by history and 
hypertension.

In January 1998 treatment records the appellant's blood 
pressure was 154/108.  He reported that he had not taken his 
blood pressure medication for 3 days as he had wanted to 
determine if he needed it.  Hypertension and a history of a 
panic disorder were diagnosed.  In April 1998 the appellant 
reported experiencing headaches with his panic attacks and 
that the frequency of the attacks had increased.  He had 
hypertension and had self-discontinued his antihypertensive 
medications but had to resume taking them due to persistent 
blood pressure elevation.  In a later April 1998 note, his 
blood pressure was 150/100.  His headaches had decreased with 
medication.  Hypertension was diagnosed.

In June 1998 treatment records, his blood pressure was 
147/98.  The appellant indicated he felt strongly that his 
anxiety attacks had a bearing on his blood pressure control.  
The examiner did not comment.  Later in June 1998 he was seen 
for treatment of hypertension, anxiety and alcohol 
dependence.  He denied significant headache.  He was seen 
again in June for complaints of chest tightness, arm numbness 
and headache.  His blood pressure was 152/104.  Anxiety was 
diagnosed.

In July 1998 his blood pressure was 126/88.  He reported that 
headache, dizziness and blurred vision occurred with the 
anxiety attacks.  A computed tomography scan of his head was 
normal.  His blood pressure was said to be normal with 
compliance on his medications.  Anxiety disorder, alcohol 
dependence and hypertension were diagnosed.

On October 6, 1998 a panic attack and hypertension were 
diagnosed.  On October 8, 1998 his blood pressure was 160/106 
and the appellant admitted to not taking his medications at 
all.  He denied headaches.  Anxiety disorder, dysthymia and 
hypertension with noncompliance were diagnosed.  On October 
9th his blood pressure remained elevated and he reported 
feeling better.  His blood pressure was 122/74 in November 
1998 with consistent compliance with his medication regime.  
He reported that he had no headaches.

A VA examination was conducted in December 1998.  The 
appellant reported elevated blood pressure readings 
associated with his panic attacks.  Hypertension was 
diagnosed.  The examiner opined that his panic attacks did 
not cause hypertension.  His blood pressure might be elevated 
during a panic attack which was a normal response to fight or 
flight.

In this case, it is not contended nor is there any evidence 
that connects the appellant's current hypertension or 
headaches to disease or injury during service.  Neither 
hypertension nor a headache disorder was identified in 
service and no competent examiner has linked these conditions 
to service.  The claim for service connection for 
hypertension or a headache disorder on a direct basis is not 
well grounded.  Similarly, there is no competent evidence of 
hypertension to a compensable degree of 10 percent within 1 
year of separation from service.

Rather, the appellant claims that his service-connected panic 
disorder has led to the development of hypertension and 
headaches, or that he exhibits hypertension and headaches 
during panic attacks.  Service connection may be granted for 
a disability which is proximately due to and the result of a 
service-connected disease or injury.  In a secondary service 
connection claim, the question centers on the relationship of 
one condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  An appellant's own conclusion, stated 
in support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  The 
evidence that a current disease is connected to a service-
connected disability must come from a physician or other 
trained medical source.  Grivois v. Brown, 6 Vet. App. 136 
(1994). 

Further, any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition, shall be compensated.  Thus when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 439, 448.  This is clearly a question 
of the interaction of disabilities and presents a medical 
question requiring evidence from a trained medical source.  
Grottveit, 5 Vet. App. at 93.  

a. Hypertension

In this case, there is evidence of a current disability.  
Hypertension was first identified and treated in September 
1994.  The appellant is service connected for panic disorder.  
However, the claim is not well grounded because there is no 
evidence from a competent source which demonstrates that 
hypertension is due to or the result of the panic disorder.  
Furthermore, no competent source has stated that hypertension 
is aggravated in any degree by the panic disorder.  The Board 
has noted the March 1996 statement that the appellant 
exhibited mild hypertension during an acute anxiety attack.  
However, this is not the equivalent of medical evidence 
linking the two, but merely an observation of concurrent 
findings.  The Board's conclusion in this regard is supported 
by the VA examination in December 1998 which concluded that 
the appellant's panic attacks did not cause hypertension and 
an elevated blood pressure reading during a panic attack was 
normal.  Consequently, lacking a competent medical opinion 
that either states that hypertension is proximately due to 
service connected panic disorder or that service connected 
panic disorder aggravates hypertension, the claim is not well 
grounded.

b. Headaches

Although there are documented complaints of headaches that 
are associated with complaints of panic attacks, no 
competent evidence of a headache disease or injury has been 
presented.  No headache disorder has been diagnosed either 
alone or secondary to panic disorder.  A service-connection 
claim generally must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A medical examination or other medical evidence 
that shows that the veteran currently has a claimed 
disability is a fundamental prerequisite for establishing 
service connection, either on a direct basis or secondary 
basis.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 
1999).  No evidence has been presented showing that a 
headache disorder was proximately caused by panic attacks or 
that service connected panic disorder aggravates a nonservice 
connected headache disorder.  At this time, the evidence 
reflects that the veteran has complained of headaches.  
However, there is no competent evidence that there is 
underlying disease or injury producing headache and there is 
no competent evidence that links the complaints of headache 
to service-connected disability.  Consequently the claim is 
not well grounded.

Additional Considerations

The service personnel records show service in Southwest Asia, 
however there is no evidence that the appellant served in 
combat, therefore the provisions of 38 U.S.C.A. § 1154 (West 
1991) do not apply.  Regardless, since the veteran has not 
claimed an inservice onset, the provisions of section 1154 
are not applicable.

During the videoconference, the appellant and his 
representative were advised to submit evidence linking 
hypertension and headaches to his service connected 
disability.  The appellant alleged that there was additional 
information and he was informed to submit that evidence.  The 
file was held open for 60 days.  No additional evidence was 
submitted.  The Board's actions at the time of the 
videoconference in addition to the Statement of the Case 
issued by the RO in March 1999 fulfilled VA's duty in 
accordance with 38 U.S.C.A. 5103 (West 1991) and complied 
with 38 C.F.R. § 3.103 (1999).  When the veteran has not met 
the burden of submitting a well grounded claim, VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Franzen v. Brown, 9 Vet. App. 235 (1996).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996); Wood v. Derwinski, 1 Vet. App. 
190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

The Board has considered the doctrine of reasonable doubt and 
the doctrine of doubt.  38 C.F.R. § 3.102 (1999); 38 U.S.C.A. 
§ 5107(b).  However, in this case, without the presence of 
competent evidence to support the appellant's contentions, 
there is no approximate balance of positive and negative 
evidence so as to apply these doctrines.  


Panic Disorder

Service connection was granted for a panic disorder without 
agoraphobia in August 1993.  A noncompensable evaluation was 
assigned.  In October 1994 the evaluation was increased to 10 
percent.  The claim on appeal stems from a February 1997 
rating decision wherein the RO confirmed and continued a 10 
percent evaluation for panic disorder.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his panic disorder is more disabling than currently 
evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The VA has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources.  The appellant offered testimony before the RO and 
the Board.  During the November 1999 videoconference the 
appellant and his accredited representative stated that they 
would submit Social Security Administration records to the 
Board.  Both also indicated that they would submit additional 
VA Medical Center treatment records to support an increased 
rating.  The file was held open for 60 days and no additional 
evidence was submitted.  VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim, and such a duty 
does not relieve a claimant entirely from assisting himself.  
Wood, at 1 Vet. App. 190.  The Board instructed the appellant 
to submit the evidence and this complies with 38 C.F.R. 
§ 3.103 (1999).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in December 1998 and 
before the Board in November 1999.  In summary, he testified 
that his panic attacks had worsened and caused him to lose 
his job and go on Social Security disability.  His symptoms 
included tightness in his chest, numbness in his left hand 
with dizziness and headaches.  These symptoms had become 
worse over the previous months and his medication had been 
changed.  He resigned from his full-time job because of his 
panic disorder in January 1999 and went on major medical 
leave until May.  He was awarded Social Security 
Administration benefits due to panic disorder.  

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9410 for unspecified 
neurosis.  See also, Diagnostic Code is 9412 for panic 
disorder and/or agoraphobia.  However the rating criteria 
under either Diagnostic Code are the same.  38 C.F.R. § 4.130 
(1999).

With total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent evaluation is warranted.

With occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
warranted.

With occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent evaluation is warranted.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is warranted.

With occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent evaluation is warranted.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable evaluation is assigned.

The appellant was seen for a panic attack in March 1996.  A 
stomach ache had precipitated this feeling.  The appellant 
was seen for an acute anxiety attack in May 1996.  He had 
been stressed at his job, and felt tightness in his chest, 
headache and tremulousness.  He was unsteady on his feet.

In a September 1997 letter, a VA treatment provider indicated 
that the appellant had a panic disorder.  His symptoms were 
worse when he was under stress, and driving seemed to create 
a very stressful situation for him.  He often had to pull 
over due to hyperventilation.  He was keeping regular 
appointments and taking medication for this disorder.

He was admitted to the VA Medical Center in December 1997 for 
treatment of alcohol dependence.  Panic disorder by history 
was diagnosed and he was advised to consider individual 
treatment for panic disorder with agoraphobia after 
completion of treatment for substance abuse.  His Global 
Assessment of Functioning score was 70-80 currently and for 
the prior year.

In January 1998, he reported experiencing panic attacks on a 
daily basis, and was coping through relaxation and positive 
thinking.  His antianxiety medications were renewed.  In 
April 1998 he reported daily panic attacks that varied in 
their intensity.  He had some degree of anxiety every day.  
The attacks might not be precipitated by an event or a 
thought.  He reported headache, dizziness, and blurred vision 
with the panic attacks and he had to sit down or brace 
himself.  The frequency of the attacks had increased, but 
were less severe with the addition of a new medication.  
There had been no unusual stressors in recent weeks or 
months.  A new medication was added and later in April he 
reported positive results with less anxiety and increased 
rest and sleep.  In June 1998 he reported continuous stress 
on the job, a certain amount of anxiety daily, and severe 
anxiety attacks 2 to 3 times per week.  Interstate driving 
and staying in constant fear of having an anxiety attack 
precipitated an anxiety attack.  Later in June the attacks 
continued.  He reported a 1-year history of intermittent 
dizziness and second-long blurred vision that might occur 
during or after an anxiety attack.

In July 1998 the appellant requested a 3 to 4 day work excuse 
due to anxiety.  There had been no increase in the frequency 
of the attacks but some were worse.  He was overcome with 
fear and anxiety that precipitated shortness of breath.  He 
had an attack just as he was getting ready to go to work on a 
night shift as a security office.  When he attempted to call 
in sick he was told to take leave without pay.  He felt a few 
days off would help.  His work excuse was written by the 
provider.

In July 1998 he reported an improved mood and less anxiety 
after a few days off work.  The transfer of a difficult 
employee had also helped.  He had no recurrence of dizziness, 
headache or blurred vision.

On October 6, 1998, the appellant reported a 3-day recurrence 
of a panic episode.  He had tightness in his chest and 
noticed red eyes.  On October 8th, he had a co-worker drive 
him to the VA Medical Center after the onset of a severe 
panic attack at work.  His symptoms had begun approximately 2 
hours prior to his visit and worsened during his effort to 
call for an appointment while attending a staff meeting.  He 
became extremely dizzy, overwhelmed with an anxious feeling 
and pressure in his chest.  He had no headache, shortness of 
breath, diaphoresis, nausea, vomiting or blurred vision.  The 
symptoms persisted currently.  Intramuscular medication was 
administered and the appellant later reported feeling much 
better with decreased anxiety and pressure in his chest.  On 
the 9th he reported feeling better.

In November 1998 he reported he was doing better on a drug 
therapy combination.  He was working a night shift.  His 
anxiety attacks were less frequent and intense.  He felt the 
episodes were provoked by stress from his supervisory role at 
work but would not consider stepping down secondary to the 
loss of money.  He was alert and oriented to person, place, 
time and things.  His speech was clear and relevant.  His 
affect and mood were pleasant and appropriate.

A VA psychiatric examination was conducted in January 1999.  
He reported chronic panic attacks.  He could not drive on the 
interstate without pulling over.  He got out of a lot of 
tasks at work due to panic and headaches.  He was nervous all 
of the time but had extreme attacks 7 to 8 times a week.  He 
was employed 40 hours per week as a security guard at a 
prison.  His most recent attack had occurred on the way to 
the appointment.  He was driving alone.  On examination he 
was well developed, well nourished, appropriately dressed and 
adequately groomed.  He had no unusual motor activity.  His 
speech was spontaneous, and fluent without flight of ideas or 
looseness of association.  His mood was euthymic and his 
affect appropriate.  He denied hallucinations and expressed 
no identifiable delusions.  He denied suicidal or homicidal 
ideation.  He was precisely oriented to person, place, 
situation and time.  His remote, recent, and immediate recall 
were good.  His judgment and abstracting ability were 
adequate and his insight was fair.  The claims folder was 
examined.  The examiner opined that the appellant was mildly 
to moderately impaired in his ability to sustain gainful 
activity, to concentrate, to relate to co-workers, to receive 
supervision or to adapt to changes at work.  Panic disorder 
with agoraphobia was diagnosed.  His Global Assessment of 
Functioning score was 70.

Lay statements were submitted by a friend and the mother of 
the appellant.  His friend stated that although he did know 
anything about the appellant's illness, on many occasions 
while driving with the appellant he would notice trembling 
and gasping for air.  The appellant would have to pull over 
to let the friend drive.  Whatever the illness was it seemed 
to be a constant problem for the appellant.  The appellant's 
mother stated that the illness made him complain about 
tightness in his chest and trouble breathing.  On several 
occasions she had to rush him to the emergency room as she 
feared she was having a heart attack.  She had noticed him 
avoiding certain places and activities in an effort to cope 
with his problems.

The appellant submitted employment records in support of his 
claim.  In May 1998 he received written counseling for 
failure to report for a mandatory staff meeting scheduled for 
May 26th.  The appellant attached a written statement that 
indicated he had missed this meeting due to a panic attack.  
Documentation of 5 days of sick leave requests in June and 
July 1998 were submitted.  A U. S. Department of Labor 
certificate under the Family and Medical Leave Act was 
submitted.  It was signed in January 1999 by a Family Nurse 
Practitioner who indicated that the diagnosis was 
panic/anxiety disorder.  The certificate further indicated 
that hospitalization was not required, that the employee was 
not unable to perform work of any kind, but that at that time 
the employee was unable to perform the functions of his 
position.  Paid family medical leave was approved from 
January to March 1999.

The appellant received a citation in February 1999 for 
careless driving.

After review of all of the evidence, the Board is of the 
opinion that the evidence supports a 30 percent evaluation 
for panic disorder.  Although the appellant has been on 
medication during the pendency of this appeal, he has been 
seen on multiple occasions for acute anxiety attacks.  
Furthermore, the evidence demonstrates that his symptoms have 
sometimes made him unable to perform at his job.  Therefore, 
the Board concludes that his symptoms are not controlled by 
continuous medication and amount to more than a decrease in 
his ability to perform at work, so that an evaluation is 
excess of 10 percent is warranted.  

His primary symptoms of panic attacks and anxiety have 
created intermittent periods of inability to perform 
occupational tasks.  There is evidence that paid family 
medical leave was granted to the appellant from January to 
March 1999 due to panic and anxiety that led to an inability 
to perform his job.  He was granted a work excuse in July 
1998 due to anxiety.  The evidence on examination in January 
1999 was that he was otherwise generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal.  Therefore, a 30 percent evaluation is 
warranted.

The preponderance of the evidence is against a higher 
evaluation.  Flattened affect, speech disturbances, 
difficulty in understanding commands, memory impairment, 
impaired judgment or thinking, mood disturbances or 
difficulty establishing work or social relationships are not 
of record.  There have been multiple assertions by the 
appellant that have been documented in the record that he has 
daily panic attacks or that at least his panic attacks occur 
more than once a week.  The appellant is competent to report 
the frequency of his symptomatology.  However, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, there is no competent 
evidence that what he has reported as a daily panic attack 
would rise to the level of what a medical professional would 
consider to be a panic attack.  Additionally, even if the 
Board concludes that panic attacks do occur more than once a 
week, this evidence alone without competent evidence of any 
other impairments is insufficient to warrant a higher 
evaluation.  It is not expected that all cases would show all 
the findings specified, and the Board is not requiring that 
the evidence demonstrate all of the listed criteria in order 
to warrant a 50 percent criteria.  38 C.F.R. § 4.21 (1999).  
However, without evidence of other symptomatology as 
described in the rating criteria that is indicative of 
further impairment, the preponderance of the evidence is 
against the higher evaluation.  Furthermore, a competent 
medical examiner in January 1999 described his impairment as 
mild to moderate.  The training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability when balanced against the assertions 
of the appellant in this case.  

The Board has examined the other lay statements and finds 
that they lack the specificity or evidence of medical 
expertise that would warrant the assignment of a higher 
evaluation.  The sick slips do not reference panic attacks, 
and the citation for careless driving gives no indication 
that this was due to a panic attack.  The Board has also 
considered that in sworn testimony the appellant has asserted 
that he resigned his job due to his panic disorder and that 
the Social Security Administration has found him disabled due 
to the condition.  No further evidence in this regard was 
submitted, and his allegation that he resigned due to panic 
disorder is not competent evidence that he cannot work due to 
panic disorder.  In other words, there is no evidence from 
his employer that he was fired or asked to resign due to 
panic disorder or medical evidence of such a recommendation.  
There is no confirmation from the Social Security 
Administration either.  The appellant's testimony alone is 
not competent evidence of total occupational impairment which 
would warrant a higher evaluation.  The fact that the 
appellant does not work is not competent evidence that he 
cannot work.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 70-80 which was noted at 
the conclusion of his December 1997 hospitalization and score 
of 70 which was noted in the January 1999 VA examination.  
Although the Global Assessment of Functioning score does not 
fit neatly into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Global Assessment of Functioning score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A Global Assessment of 
Functioning score of 70 is defined as exhibiting some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A score of 80 represents a case 
where if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social, occupational, or school 
functioning.  Since the higher score was recorded at the 
conclusion of treatment for the appellant's alcohol addiction 
and not the panic disorder, the Board finds the score of 70 
more probative on the issue of how the appellant functions 
with regard to his panic disorder.  A score of 70 represents 
occasional occupational impairment and does not support a 50 
percent evaluation.  Against this background is a checkmark 
on a preprinted form executed by a nurse practitioner.  
Although the document is evidence, there is a remarkable 
absence of findings to support any conclusion reached.  The 
Board concludes that the VA records, covering extensive 
periods of time and supported by clinical findings, are more 
probative than an "X" mark on a preprinted form.  The 
preponderance of the evidence is against the higher 
evaluation and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The appellant has raised the issue of unemployability.  The 
claim for total rating for compensation based on individual 
unemployability was referred to the RO above.  He is 
currently service connected for a panic disorder, for which a 
30 percent evaluation was granted above, and for status post 
left bunionectomy that is assigned a noncompensable 
evaluation.  Based on his testimony, the Board assumes that 
his claim is that he believes he is unemployable due to his 
service connected psychiatric disability alone.  The Board 
notes that the rating criteria for rating mental disorders 
includes consideration of total occupational impairment which 
warrants a 100 percent evaluation.  Therefore the Board has 
already considered the issue of the appellant's 
unemployability when considering the impairment imposed by 
his panic disorder.  As explained previously, the evidence of 
record does not demonstrate unemployability.  


ORDER

Service connection for hypertension is denied.  Service 
connection for a headache disorder is denied.  A 30 percent 
evaluation for panic disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

